Application for leave to file petition for writ of habeas corpus and writ of prohibition; and
Petition for writ of certiorari to the Supreme Court of the Philippines.
It having been represented to this Court by the Attorney General of the United States that a petition for writ of certiorari in the above-entitled cause has been forwarded to this Court from Manila to review the denial of writs of habeas corpus and prohibition by the Supreme Court of the Philippines, on or about November 28,1945;
And whereas, the Court considers it advisable to defer consideration of the application for writs of habeas corpus and prohibition until it has had an opportunity to examine the petition for writ of certiorari;
It is ordered by this Court that all further proceedings in this cause be, and the same are hereby, stayed pending the consideration and determination by this Court of the applications for writs of habeas corpus and prohibition now pending as No. 61, Miscellaneous of the present term, and of the petition for writ of certiorari now in transit.
The Secretary of War is requested to advise the Military Authorities of this action of the Court.